Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 03/10/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0308305 (hereinafter Goel) in view of U.S. 2018/0196832 (hereinafter Maybee).

	Regarding claims 1, 15 and 18, Goel discloses an apparatus comprising:
at least one processing device comprising a processor coupled to a memory ([0025]; FIG. 2);
the at least one processing device being configured:
to identify a snapshot lineage comprising one or more snapshots of a given storage volume ([0066]; fig. 3; an administration layer 310, a persistence layer 330, and a volume layer 340 contain computer executable instructions executed by the CPU 210 to perform operations that create and manage snapshots and clones of volumes. The snapshots/clones are represented as independent volumes accessible by host 120), the snapshot lineage comprising (i) a local snapshot lineage stored on at least one of one or more storage devices of a storage system ([0034]; figs. 2 -3; the administration layer 310 may apportion a LUN (logical unit) into multiple volumes each of which may be partitioned into multiple regions, with each region having one or more segments stored as multiple stripes on the storage array 150);
to determine whether the local snapshot lineage is associated with any current local storage volume of the storage system corresponding to the given storage volume ([0018 and 0088]; “…wherein the Physical Stored (i.e., the total amount of data for the LUN including de-co duplicated and compressed data) is maintained by the extent store layer, and wherein the Total-Written (i.e., total amount of data and metadata written to the LUN) is maintained by the extent store layer and equals the sum of all put operations (data and metadata) capacity+mkref operation (metadata) capacity-unref operation (data and metadata) capacity”).
Goel does not explicitly disclose the features of wherein the storage system comprising (ii) at least one cloud snapshot lineage stored on cloud storage of at least one cloud external to the storage system, the at least one cloud snapshot lineage comprising at least a subset of the one or more snapshots of the given storage volume that have been copied to the cloud storage of the at least one cloud external to the storage system; responsive to determining that the storage system is not associated with any current local storage volume corresponding to the given storage volume, to select at least one snapshot from the at least one cloud snapshot lineage; and
to recover the selected snapshot from the at least one cloud snapshot lineage to a new local storage volume on at least one of the one or more storage devices of the storage system. However, Maybee discloses that “…the cloud interface device 502 may request cloud objects based at least in part on the uberblocks…such requests may entail requesting a set of cloud objects associated with a particular uberblock so that the entire local tree 300A is represented by the set of cloud objects transferred in response to the request...” ([0091 and 0105]; fig. 8).  Maybee further discloses that “Such selective utilization of both local storage 228 and cloud storage at the object level may further facilitate masking of cloud latencies while using cache a majority of the time and load balancing between cloud storage and local storage 228 to operate within latency tolerances…” and “…cloud replication may provide disaster recovery and safeguard the ZFS file system against cloud store failures.  Cloud migration may provide the ZFS file system 1600 with the ability to evaluate and change between cloud stores/cloud providers, for example, based on cloud store performance, price, reliability, etc.” ([0166 and 0188]).  Additionally, Maybee discloses that “…based on the evaluation may select a most performant cloud object store 404 to handle the read operation(s).  In other examples, a similar cloud store performance monitor component 1625 may perform the determination in block 1910 based on other cloud object store characteristics, such as price, reliability, current processing load, etc…instead of or in addition to basing the determination on the performance of the available cloud object stores 404 storing the requested data” ([0208]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Maybee in the system of Goel in view of the desire to enhance the storage system for supporting snapshot and clones by utilizing the cloud storage system resulting in improving the efficiency of saving the storage space.  Goel additionally discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs ([0094]).

Regarding claim 2, Goel in view of Maybee discloses the apparatus wherein the new local storage volume comprises one of:
at least one of the one or more storage devices of the storage system (Goel: [0002]); a given logical unit provided by at least one of the one or more storage devices (Goel: [0018]); a consistency group comprising a set of two or more logical units provided by at least one of the one or more storage devices; and an access-restricted storage group comprising a set of two or more logical units provided by at least one of the one or more storage devices where access to the storage group is limited to one or more designated host devices (Goel: [0035]). 

Regarding claim 3, Goel in view of Maybee discloses the apparatus wherein the given storage volume originated at the storage system (Goel: [0088]). 

Regarding claims 4, 16 and 19, Goel in view of Maybee discloses the apparatus wherein determining that the storage system is not associated with any current local storage volume corresponding to the given storage volume comprises determining that the given storage volume and all snapshots of the given storage volume in the local snapshot lineage have been removed from the storage system (Goel: [0092-0093]) and (Maybee: [0105]).  Therefore, the limitations of claims 4, 16 and 19 are rejected in the analysis of claims 1, 15 or 18, and the claims are rejected on that basis.

Regarding claim 5, Goel in view of Maybee discloses the apparatus wherein the storage system is not aware of existence of the snapshot lineage (Goel: [0042-0043]). 

Regarding claims 6, 17 and 20, Goel in view of Maybee discloses the apparatus wherein the given storage volume originated at an additional storage system, and wherein identifying the snapshot lineage comprises receiving configuration data for the snapshot lineage from the additional storage system (Goel: [0066]) and (Maybee: [0091 and 0105]).  Therefore, the limitations of claims 6, 17 and 20 are rejected in the analysis of claims 1, 15 or 18, and the claims are rejected on that basis.

Regarding claim 8, Goel in view of Maybee discloses the apparatus wherein recovering the selected snapshot comprises creating a recovery map, the recovery map linking the new local storage volume of the storage system to a cloud volume on the cloud storage corresponding to the selected snapshot (Maybee: [0105 and 0191]; fig. 8).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1, and the claim is rejected on that basis.




Regarding claim 9, Goel in view of Maybee discloses the apparatus wherein recovering the selected snapshot further comprises:
exposing the new local storage volume of the storage system as a virtual device; mapping the virtual device to the cloud volume; and writing data of the cloud volume to the virtual device (Maybee: [0037, 0081 and 0085]).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 10, Goel in view of Maybee discloses the apparatus wherein recovering the selected snapshot further comprises, responsive to successfully writing all data of the selected snapshot to the virtual device:
un-mapping the cloud volume from the virtual device; and removing the new local storage volume from the recovery map (Goel: [0060 and 0093]) and (Maybee: [0105]).  Therefore, the limitations of claim 10 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 11, Goel in view of Maybee discloses the apparatus wherein recovering the selected snapshot comprises utilizing an application programming interface to generate a request to determine data stored on the cloud storage to be copied to the new local storage volume of the storage system, the request comprising information identifying the selected snapshot and a location of the selected snapshot on the cloud storage of the at least one cloud external to the storage system (Goel: [0066]) and (Maybee: [0105]; fig. 8).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 1, and the claim is rejected on that basis.
Regarding claim 12, Goel in view of Maybee discloses the apparatus wherein recovering the selected snapshot further comprises utilizing the application programming interface to receive a response to the request, the response comprising information characterizing a size of the selected snapshot on the cloud storage of the at least one cloud external to the storage system (Maybee: [0101 and 0168]).  Therefore, the limitations of claim 12 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 13, Goel in view of Maybee discloses the apparatus of claim 12 wherein the application programming interface comprises a representational state transfer application programming interface with an endpoint uniform resource locator specifying a path parameter comprising a unique identifier of the storage system (Maybee: [0042, 0090 and 0202]).   Therefore, the limitations of claim 13 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 14, Goel in view of Maybee discloses the apparatus wherein the at least one processing device is part of the storage system (Goel: [0002]). 

Allowable Subject Matter
7.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, the prior art fails to disclose or make obvious, neither singly nor in combination, an apparatus comprising, in addition to the other recited features of the claim, the features of wherein the configuration data comprises: a cloud identifier that points to a portion of the cloud storage of the at least one cloud on which the at least one cloud snapshot lineage resides; credentials for accessing the cloud storage of the at least one cloud on which the at least one cloud snapshot lineage resides; metadata describing a cloud volume of the at least one cloud snapshot lineage and the subset of the one or more snapshots of the given storage volume copied to the at least one cloud snapshot lineage; encryption keys for decrypting the subset of the one or more snapshots of the storage volume copied to the at least one cloud snapshot lineage; and an indication of one or more types of compression applied to the subset of the one or more snapshots of the given storage volume copied to the at least one cloud snapshot lineage in the manner recited in claim 7.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161